Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00888-CR

                                    Harold James HARRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 1, Bexar County, Texas
                                   Trial Court No. 384759
                       The Honorable John D. Fleming, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED November 25, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice